Citation Nr: 9907667	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to payment for unauthorized medical expenses 
rendered during private hospitalization from August 31 to 
September 5, 1992.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to March 
1973.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a decision by the VA Medical Center (VAMC) in 
Indianapolis, Indiana, that denied payment for claimed 
unauthorized medical expenses incurred during a period of 
hospitalization at the Sarah Bush Lincoln Health Center 
(SBLHC) in Mattoon, Illinois (a private medical facility) 
from August 31 to September 5, 1992.  In January 1996, the 
Board remanded the case to the Chicago RO for additional 
development, and the case was returned to the Board in 1998.


REMAND


In a July 1996 report, the Chief Surgeon at the VAMC in 
Indianapolis, Indiana, opined that the veteran could have 
been transported to the VAMC, presumably in Danville, 
Illinois, for surgical care without undue risk on August 31, 
1992.  A report dated on May 7, 1996, addressed to Dr. Klotz 
or Dr. Roskum contains the notation "Danville Incapable of 
Providing Needed Surgery?".  This notation leaves the Board 
uncertain as to whether the VA medical facility in Danville, 
Illinois, could have performed the surgery the veteran 
received at the SBLHC during hospitalization from August 31 
to September 5, 1992, and if not, whether VA or Federal 
medical facilities were feasibly available to the veteran 
under the circumstances in this case for treatment of his 
condition on August 31, 1992.

In October 1998, the veteran submitted a report of his 
ambulance transfer to the SBLHC on August 31, 1992, although 
the date is somewhat obscure.  He or his representative has 
not waived initial consideration of this evidence by the VAMC 
in Indianapolis, and it is relevant evidence to the claim 
being considered in this appeal.  Due process requires that 
the VAMC in Indianapolis consider all records and provide the 
veteran with a related supplemental statement of the case.  
38 C.F.R. § 20.1304(c) (1998).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellate 
record, including the veteran's claims 
folder and the report of his ambulance 
transportation to the SBLHC on August 31, 
1992, to the VAMC in Indianapolis for 
another review by a physician.  The 
doctor should then prepare a medical 
opinion as to whether the veteran's 
condition on August 31, 1992, qualified 
as medical emergency of such nature that 
delay would have been hazardous to life 
or health.

2.  After the above medical opinion has 
been added to the record, the VAMC in 
Indianapolis should review the veteran's 
claim.  This review should reflect 
consideration of the provisions of 
38 C.F.R. § 17.120 (previously 17.80, 
reclassified as of May 13, 1996) and 
discuss whether the VAMC in Danville 
could have performed the surgery the 
veteran received at the SBLMC.  If a 
medical emergency existed, it should be 
noted whether VA or Federal medical 
facilities were feasibly available to the 
veteran under the circumstances in this 
case for treatment of his condition on 
August 31, 1992.  This conclusion should 
be supported with reasons and bases, 
including the distances between the 
veteran's home and the closest VAMC or 
federal facility that could have 
accommodated him on August 31, 1992.

3.  If the VAMC in Indianapolis continues 
to deny the claim, an appropriate 
supplemental statement of the case 
covering all the evidence received since 
the issuance of the previous supplemental 
statement of the case should be sent to 
the veteran and his representative.  

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






